Case 3:18-cv-00225-RLY-MPB Document 1 Filed 11/29/18 Page 1 of 7 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

MEMORIAL HOSPITAL AND HEALTH   )
CARE CENTER,                   )
                               )
     Plaintiff,                )
                               )                                  FY
                                                        CASE NO. __________________________
v.                             )
                               )
HOUSTON INTERNATIONAL          )
INSURANCE GROUP, HIIG ACCIDENT )
& HEALTH, GREAT MIDWEST        )
INSURANCE COMPANY, and         )
WEBTPA,

        Defendants.

                                     NOTICE OF REMOVAL

        Defendants Houston International Insurance Group (“HIIG”), HIIG Accident & Health

(“HIIG AH”), 1 and Great Midwest Insurance Company (“Great Midwest”) (collectively,

“Defendants”) file this Notice of Removal pursuant to 28 U.S.C. sections 1441 and 1446, and

would show the Court as follows:

                        I.        COMMENCEMENT AND SERVICE

        1.      On October 29, 2018, Plaintiff Memorial Hospital and Health Care Center

(“Plaintiff”) commenced this action against HIIG, HIIG AH, Great Midwest and WebTPA by

filing Plaintiff’s Complaint for Breach of Contract in the Circuit Court of Dubois County,

Indiana, styled Cause No. 19C01-1810-PL-000730, Memorial Hospital and Health Care Center

v. Houston International Insurance Group, HIIG Accident & Health, Great Midwest Insurance

Company and WebTPA. See Exhibit 9, Plaintiff’s Complaint for Breach of Contract.



1
    HIIG AH is a division of Great Midwest, does not exist as an independent entity and, therefore, is not
    a proper defendant in this matter.
Case 3:18-cv-00225-RLY-MPB Document 1 Filed 11/29/18 Page 2 of 7 PageID #: 2



        2.       HIIG was allegedly served with service of process and Plaintiff’s Complaint for

Breach of Contract through its designated agent for service, via certified mail, on November 2,

2018. See Exhibit 13, Return of Service for HIIG.

        3.       HIIG AH was allegedly served with service of process and Plaintiff’s Complaint

for Breach of Contract through its designated agent for service, via certified mail, on November

2, 2018. See Exhibit 11, Return of Service for HIIG AH.

        4.       Great Midwest was allegedly served with service of process and Plaintiff’s

Complaint for Breach of Contract through its designated agent for service, via certified mail, on

November 2, 2018. See Exhibit 12, Return of Service for Great Midwest.

        5.       WebTPA was allegedly served with service of process and Plaintiff’s Complaint

for Breach of Contract through its designated agent for service, via certified mail, on November

5, 2018. See Exhibit 14, Return of Service for WebTPA.

        6.       This Notice of Removal is timely filed within thirty days of the receipt, through

service or otherwise, of a copy of the initial pleading pursuant to 28 U.S.C. § 1446(b)(1). 2 This

Notice of Removal is also filed within one year of the commencement of this action, and is thus

timely pursuant to 28 U.S.C. § 1446(c).

                            II.        GROUNDS FOR REMOVAL

        7.       Defendants are entitled to remove the entire state court matter to this Court

pursuant to 28 U.S.C. § 1332(a). Section 1332(a) provides, in pertinent part, that “[t]he district

courts shall have original jurisdiction of all civil actions where the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different states . . . .”

2
    Defendants do not concede that proper service of process was effectuated. Nevertheless, this
    removal is timely filed based on the alleged service dates as reflected in the returns of service
    attached hereto.


                                                  -2-
Case 3:18-cv-00225-RLY-MPB Document 1 Filed 11/29/18 Page 3 of 7 PageID #: 3



       8.      Removal of the entire state court matter to this Court is also proper under

28 U.S.C. §§ 1441(a) and 1446(a) because this Court’s district and division embraces the

pending state court action in the Circuit Court of Dubois County, Indiana.

       9.      Because the parties are completely diverse and the amount in controversy exceeds

$75,000 under 28 U.S.C. § 1332(a), Defendant is entitled to remove Plaintiff’s Complaint to this

Court pursuant to 28 U.S.C. § 1441.

       A.      The Parties are Completely Diverse

       10.     This is an action with complete diversity of citizenship between Plaintiff and

Defendants.

       11.     Plaintiff is an Indiana nonprofit corporation with its principal place of business in

the state of Indiana. See Exhibit 9 ¶ 1. Plaintiff is therefore a citizen of Indiana within the

meaning and intent of 28 U.S.C. § 1332.

       12.     HIIG is incorporated in the State of Texas and has its principal place of business

Texas. Houston International Insurance Group is therefore a citizen of Texas within the meaning

and intent of 28 U.S.C. § 1332.

       13.     HIIG AH is a division of Great Midwest and does not exist as a separate entity.

Nevertheless, per the following paragraph, Great Midwest is incorporated in the State of Texas

and has its principal place of business in Texas. HIIG AH is therefore a citizen of Texas within

the meaning and intent of 28 U.S.C. § 1332.

       14.     Great Midwest is incorporated in the State of Texas and has its principal place of

business in Texas. Great Midwest Insurance Company is therefore a citizen of Texas within the

meaning and intent of 28 U.S.C. § 1332.




                                                -3-
Case 3:18-cv-00225-RLY-MPB Document 1 Filed 11/29/18 Page 4 of 7 PageID #: 4



        15.      WebTPA is incorporated in the State of Texas and has its principal place of

business in Texas. WebTPA is therefore a citizen of Texas within the meaning and intent of

28 U.S.C. § 1332.

        16.      No change of citizenship has occurred since commencement of the state court

action. Accordingly, diversity of citizenship exists among the proper parties.

        B.       Amount in Controversy Exceeds $75,000

        17.      According to the Complaint, Plaintiff seeks monetary relief over $1,000,000. See

Exhibit 9 ¶¶ 17, 19, 24. Therefore, Plaintiff’s Complaint establishes that the total amount in

controversy in the action exceeds the sum of $75,000.00, and this Court has jurisdiction under 28

U.S.C. § 1332.

                                         III.       VENUE

        18.      Venue lies in the United States District Court for the Southern District of Indiana,

Evansville Division, pursuant to 28 U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the

state court action in this judicial district and division.

                             IV.         CONSENT TO REMOVAL

        19.       All defendants join in and consent to this removal.

                                         V.         NOTICE

        20.      Defendants will give notice of the filing of this Notice of Removal to all parties of

record pursuant to 28 U.S.C. § 1446(d).

        21.      Defendants will also file with the clerk of the state court, and will serve upon

Plaintiff’s counsel, a notice of the filing of this Notice of Removal.

                                   VI.          JURY DEMAND

        22.      Plaintiff filed a demand for a jury trial in the state court action.




                                                   -4-
Case 3:18-cv-00225-RLY-MPB Document 1 Filed 11/29/18 Page 5 of 7 PageID #: 5



                         VII.       STATE COURT FILINGS

     23.   Copies of all state court filings and orders are attached to this Notice of Removal:

           Exhibit 1:       Index of Matters Being Filed;

           Exhibit 2:       Civil Docket Sheet from the Circuit Court of Dubois County,
                            Indiana;

           Exhibit 3:       Appearance of Plaintiff’s Counsel;

           Exhibit 4:       Plaintiff’s Request for Jury Trial;

           Exhibit 5:       Summons Issued for Defendant Houston International Insurance
                            Group;

           Exhibit 6:       Summons Issued for Defendant HIIG Accident & Health;

           Exhibit 7:       Summons Issued for Defendant Great Midwest Insurance
                            Company;

           Exhibit 8:       Summons Issued for Defendant WebTPA;

           Exhibit 9:       Plaintiff’s Complaint for Breach of Contract;

           Exhibit 10:      Plaintiff’s Notice of Filing of Exhibits to Plaintiff’s Complaint;

           Exhibit 11:      Return of Service of Summons for Defendant HIIG Accident &
                            Health;

           Exhibit 12:      Return of Service of Summons for Defendant Great Midwest
                            Insurance Company;

           Exhibit 13:      Return of Service of Summons for Defendant Houston
                            International Insurance Group;

           Exhibit 14:      Return of Service of Summons for Defendant WebTPA;

           Exhibit 15:      Appearance of Sally F. Zweig and Kristopher N. Kazmierczak for
                            Defendants Houston International Insurance Group, HIIG Accident
                            & Health, and Great Midwest Insurance Company; and

           Exhibit 16:      Defendants Houston International Insurance Group, HIIG Accident
                            & Health, and Great Midwest Insurance Company’s Unopposed
                            Motion for Enlargement of Time to Answer or Otherwise
                            Respond to Plaintiff’s Complaint




                                              -5-
Case 3:18-cv-00225-RLY-MPB Document 1 Filed 11/29/18 Page 6 of 7 PageID #: 6



                                 VIII.    CONCLUSION

       WHEREFORE, Defendants Houston International Insurance Group, HIIG Accident &

Health, and Great Midwest Insurance Company, pursuant to the statutes cited herein and in

conformity with the requirements set forth in 28 U.S.C. § 1446, remove this action from the

Circuit Court of Dubois County, Indiana, to this Court.

       Dated: November 29, 2018.
                                             Respectfully submitted,

                                             By: /s/ Kristopher N. Kazmierczak
                                             Sally Franklin Zweig, No. 11367-49
                                             Kristopher N. Kazmierczak, No. 19430-49
                                             KATZ KORIN CUNNINGHAM, PC
                                             334 North Senate Avenue
                                             Indianapolis, Indiana 46204
                                             Office: (317) 464-1100
                                             Fax: (317) 464-1111
                                             szweig@kkclegal.com
                                             kkaz@kkclegal.com

                                                Thomas F. A. Hetherington
                                                Texas Bar No. 24007359
                                                Blaire B. Johnson*
                                                Texas Bar No. 24064968
                                                Jennifer H. Frank
                                                Texas Bar No. 24087537

                                             MCDOWELL HETHERINGTON LLP
                                             1001 Fannin Street, Suite 2700
                                             Houston, Texas 77002
                                             Telephone: (713) 337-5580
                                             Facsimile: (713) 337-8850
                                             Email: Tom.Hetherington@emhllp.com
                                             Email: Blaire.Johnson@emhllp.com

                                                * Pro Hac Vice Forthcoming

                                             ATTORNEYS FOR DEFENDANTS HOUSTON
                                             INTERNATIONAL INSURANCE GROUP,
                                             HIIG ACCIDENT & HEALTH, AND GREAT
                                             MIDWEST INSURANCE COMPANY




                                               -6-
Case 3:18-cv-00225-RLY-MPB Document 1 Filed 11/29/18 Page 7 of 7 PageID #: 7



                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on
November 29, 2018, on the following counsel of record by certified mail, return receipt
requested:

      N. Kent Smith
      Andrew B. Howk
      Hall, Render, Killian, Heath & Lyman, P.C.
      500 North Meridian Street, Suite 400
      Indianapolis, Indiana 46204-1293



                                         /s/ Kristopher N. Kazmierczak
                                         Kristopher N. Kazmierczak




KATZ KORIN CUNNINGHAM, PC
334 North Senate Avenue
Indianapolis, Indiana 46204
Office: (317) 464-1100
Fax: (317) 464-1111
szweig@kkclegal.com
kkaz@kkclegal.com




                                           -7-
